Oo fo nN A Nn F&F WO PO —

NH NO NH KN BR NO DR RRO mm me et
eo NY Do UH FSF WY NYY |- FD CO GBH HN DB AH FP WD NO KH CO

 

 

Case 5:18-cr-00258-EJD Document 619-2 Filed 12/04/20 Page 1 of 4

JOHN D. CLINE (CA State Bar No. 237759)

50 California Street, Suite 1500

San Francisco, CA 94111

Telephone: (415) 662-2260 | Facsimile: (415) 662-2263
Email: cline@johndclinelaw.com

KEVIN M. DOWNEY (Admitted Pro Hac Vice)

LANCE A. WADE (Admitted Pro Hac Vice)

AMY MASON SAHARIA (Admitted Pro Hac Vice)

KATHERINE TREFZ (CA State Bar No. 262770)

WILLIAMS & CONNOLLY LLP

725 Twelfth Street, NW

Washington, DC 20005

Telephone: (202) 434-5000 | Facsimile: (202) 434-5029

Email: KDowney@we.com; LWade@wc.com; ASaharia@we.com; KTrefz@we.com

Attomeys for Defendant ELIZABETH A. HOLMES

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) Case No. CR-18-00258-EJD
)
Plaintiff, ) DECLARATION OF LANCE WADE IN
) SUPPORT OF MS. HOLMES’ OPPOSITION TO
Vv. ) GOVERNMENT’S MOTION FOR ORDER
) THAT DEFENDANTS LACK INDIVIDUAL
ELIZABETH HOLMES and ) PRIVILEGE INTEREST IN THERANOS
RAMESH “SUNNY” BALWANI, ) CORPORATE DOCUMENTS
)
Defendants. ) Hon. Nathanael Cousins
)
)

 

I, LANCE WADE, declare as follows:

1. I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
in the above-captioned matter. Pursuant to Criminal Local Rule 47-2(d) and Civil Local Rule 7-5, I
submit this declaration in support of Ms. Holmes’ Opposition to Government’s Motion for Order that
Defendants Lack Individual Privilege Interest in Theranos Corporate Documents. I attest to the
following facts upon which the Opposition relies:
DECLARATION OF LANCE WADE IN SUPPORT OF MS. HOLMES’ OPPOSITION TO MOTION

FOR ORDER THAT DEFENDANTS LACK INDIVIDUAL PRIVILEGE INTEREST
CR-18-00258 EJD 1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 619-2 Filed 12/04/20 Page 2 of 4

2. I, along with other members of my team, have been unable to identify in the documents
to which we have access an engagement letter that relates to the representation of Ms. Holmes and/or
Theranos by David Boies or Boies Schiller Flexner LLP.

3. Ms. Holmes is prepared, upon the Court’s request, to submit on an ex parte basis,
privileged documents for the Court’s in camera review that provide further evidence of a personal
representation by Mr. Boies and Boies Schiller Flexner LLP.

4. Attached to the Opposition are 22 exhibits. The content of the exhibits are as follows:

a. Exhibit 1 is a true and correct copy of an excerpt of a Complaint and Jury
Demand signed by David Shapiro of Boies Schiller Flexner LLP and filed on October 26, 2011 on
behalf of Ms. Holmes and Theranos, Inc. in Theranos, Inc, et al., v. Fuisz Technologies, Ltd., et al., No.
5:11-cv-5236-PSG (N.D. Cal.).

b. Exhibit 2 is a true and correct copy of an excerpt from the publicly available
docket sheet as of May 2, 2019 in Theranos, Inc., et al., v. McDermott, Will & Emery, LLP, 2012 CA
009617 M (D.C. Super. Ct.).

c. Exhibit 3 is a true and correct copy of a document produced by Theranos titled
Minutes of a Meeting of the Board of Directors, Tuesday, October 8, 2013, Bates-stamped TS-0480498.

d. Exhibit 4 is a true and correct copy of an excerpt of a transcript of a June 23, 2015
meeting between Theranos and the Wall Street Journal, Bates-stamped THER-2106963.

e. Exhibit 5 is a true and correct copy of a U.S. Postal Inspection Service
memorandum of a January 23, 2018 interview of David Boies, Bates-stamped US-REPORTS-00093 14.

f. Exhibit 6 is a true and correct copy of an October 22, 2015 email from the
government to Heather King in relation to Jn the Matter of Theranos, Inc., (MSF-4030), and its
attachment, Bates-stamped SEC-DOCUMENTREQUESTS-000001 to -03.

g. Exhibit 7 is a true and correct copy of a November 23, 2015 letter from the
government to Theranos attaching a Securities and Exchange Commission document subpoena in
relation to Jn the Matter of Theranos, Inc., (MSF-4030), Bates-stamped SEC-SUBPOENAS-000001.

h. Exhibit 8 is a true and correct copy of a January 11, 2016 letter from the

DECLARATION OF LANCE WADE IN SUPPORT OF MS. HOLMES’ OPPOSITION TO MOTION
FOR ORDER THAT DEFENDANTS LACK INDIVIDUAL PRIVILEGE INTEREST
CR-18-00258 EJD 2

 
a DH UH F&F W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 619-2 Filed 12/04/20 Page 3 of 4

government to Theranos attaching a grand jury subpoena in relation to Grand Jury Subpoena
Investigation #2016R00024-1, Bates-stamped THPFM0004807687.

1. Exhibit 9 is a true and correct copy of an excerpt from a Response of Defendants
Theranos, Inc. and Elizabeth Holmes to Plaintiff's Motion for Lead Counsel signed by Michael A. Brille
of Boies Schiller Flexner LLP and filed on September 2, 2016 on behalf of Ms. Holmes and Theranos in
Toy v. Theranos, Inc., et al., No. 2:16-cv-02138-HRH (D. Ariz.).

j. Exhibit 10 is a true and correct copy of my May 3, 2019 letter to the government.

k. Exhibit 11 is a true and correct copy of a May 16, 2019 letter that I received from
the government.

l. Exhibit 12 is a true and correct copy of a May 20, 2019 letter that I received from
the government.

m. Exhibit 13 is a true and correct copy of a January 7, 2020 and January 8, 2020
email exchange between the government and attorneys at Boies Schiller Flexner LLP, Bates-stamped
USAO-007776.

n. Exhibit 14 is a true and correct copy of a January 22, 2020 letter from Katherine
Trefz to the government taint team.

0. Exhibit 15 is a true and correct copy of a March 13, 2020 letter from Katherine
Trefz to the government taint team, along with its attachment.

p. Exhibit 16 is a true and correct copy of a March 26, 2020 letter from Katherine
Trefz to the government taint team, along with its attachment.

q. Exhibit 17 is a true and correct copy of March 31, 2020 email from the
government taint team to Katherine Trefz.

I. Exhibit 18 is a true and correct copy of my June 15, 2020 letter to the
government.

s. Exhibit 19 is a true and correct copy of a June 17, 2020 email that I received from

the government.

t. Exhibit 20 is a true and correct copy of my June 17, 2020 and June 18, 2020 email

DECLARATION OF LANCE WADE IN SUPPORT OF MS. HOLMES’ OPPOSITION TO MOTION

FOR ORDER THAT DEFENDANTS LACK INDIVIDUAL PRIVILEGE INTEREST
CR-18-00258 EJD 3

 
oO Oo NH DH WN +

10
11
12
13
14
15
16
17
18
19
20
ya
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 619-2 Filed 12/04/20 Page 4 of 4

exchange with the government.

u. Exhibit 21 is a true and correct copy of a March 29, 2018 letter agreement
between Theranos, Inc. and the government.

v. Exhibit 22 is a true and correct copy of a February 27, 2017 letter from

Christopher Davies to the government, Bates-stamped USAO-007527.

I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge.

Executed this 4th day of December, 2020 in Washington, D.C.

 

  

ww
ttorney for Elizabeth Biers

DECLARATION OF LANCE WADE IN SUPPORT OF MS. HOLMES’ OPPOSITION TO MOTION
FOR ORDER THAT DEFENDANTS LACK INDIVIDUAL PRIVILEGE INTEREST
CR-18-00258 EJD

 
